McLELLAN, District Judge.
The objections to the discharge were heard long ago by Referee Cabot and were later heard' by this Court upon the Referee’s report.
At the hearing in this Court, the objections to the bankrupt’s discharge were overruled and a “Memorandum of Decision” is on file. Thereafter and on or about October 10, 1940, the objecting creditor filed her notice of appeal and on the same day the instant motion to amend objections was filed.
While I doubt very much whether after the filing of a notice of appeal this Court has any further jurisdiction to allow such a motion I do not put my decision on the ground that as a matter of law I cannot entertain the motion.
I think under all the circumstances, including the hearings which have been had, the delay in making the motion and the pendency of the appeal that I ought to deny the motion as a matter of discretion and that I do.